Citation Nr: 0723359	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  05-29 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for neck and back 
disability.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran served as a member of the Army National Guard on 
periods of active duty for training (ACDUTRA) from January 
30, 1981 to April 10, 1981 and from March 29, 1991 to March 
24, 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii.

The veteran provided testimony at a hearing at the RO before 
the undersigned Veterans Law Judge in August 2006. 


FINDING OF FACT

There is no competent medical evidence of a nexus between the 
veteran's neck and back disability and his ACDUTRA.


CONCLUSION OF LAW

A neck and back disability was not incurred in, or aggravated 
during the appellant's period of ACDUTRA. 38 U.S.C.A. §§ 101, 
1101, 1110, 1111, 1112, 1131, 1137, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303, 3.306, 3.307, 
3.309, 3.655 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in March 2003, October 2003, and November 
2005, VA notified the veteran of the information and evidence 
needed to substantiate and complete his claim, including what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
veteran to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was provided in a March 
2006 letter.  Accordingly, the Board finds that VA met its 
duty to notify the veteran of his rights and responsibilities 
under the VCAA.

With respect to the timing of VCAA notice, the Board notes 
that the United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case the 
initial notice was provided prior to the appealed June 2004 
rating decision in keeping with Pelegrini.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  

The veteran has undergone a VA examination.  The Board finds 
that this examination, along with the veteran's treatment 
records, provides sufficient findings upon which to 
adjudicate the claim.  There is no duty to provide another 
examination or medical opinion.  Id.  

VA has fulfilled the duty to notify and assist to the extent 
possible; the Board finds that it can consider the merits of 
this appeal without prejudice to the appellant.  Adjudication 
of the claim may proceed, consistent with the VCAA.  The 
record demonstrates that remand for further action in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 541 (1991).
 
Based on the foregoing, VA satisfied its duties to the 
veteran.

Factual Background

National Guard service medical records show treatment from 
August 1993 to April 1995 for pain the neck, shoulders and 
back following an automobile accident in December 1991and 
January 1993.  On July 19, 1996, the veteran was treated for 
complaints of neck and back pain causing headaches.  He 
reported that he had chronic neck pain from a motor vehicle 
accident in 1991.  He also gave a history of a twisting fall 
from truck several days prior and now he had episodic pain in 
the neck and lower back, which was described as typical of 
the symptoms of neck/back pain that he sustained in 1991.  
During a follow-up appointment in on July 25, 1996, the 
veteran was diagnosed as having mild strain, trapezius/lower 
back.    

The veteran submitted a private physician's note dated in 
July 1997 in which it was stated that he was unable to 
participate in National Guard drills from June 7-21 due to 
pain in his bilateral low back and left jaw since January 13, 
1997.  

Private medical treatment records dated from October 1996 to 
November 2005 and a December 2000 letter was received from 
the veteran's private physician.  The medical records and the 
letter show that in December 2000, the veteran was seen with 
complaints of severe headaches due to a slip and fall 
accident in the shower in which he hit the right lower neck 
against the edge of the tub.  The veteran reported that since 
then he had right-sided neck pain and bifrontal headaches.  
The physician also noted that the veteran had neck problems 
and headaches from two automobile accidents in 1991 and 1992.  

The veteran testified at an October 2005 RO hearing that he 
was on annual active duty training when he injured his neck 
and back in July 1996.  He stated that he was attempting to 
throw a net from the roof of a humvee that was parked on the 
side of a hill and his boot got caught in the net and he fell 
on his back and neck.  The veteran felt that he had recovered 
from his automobile injuries in 1991 and 1993 and that the 
accident in July 1996 re-aggravated the injury.  

The veteran underwent a VA examination in February 2006.  The 
examiner indicated that the claims folder had been reviewed.  
The veteran was diagnosed as having cervical spine strain and 
right sacroiliac (SI) dysfunction.  The examiner concluded 
that the cervical spine strain and the SI dysfunction were 
not caused by the Humvee accident and that it was less likely 
than not (50/50 probability) that either condition was 
aggravated by the Humvee accident.  The examiner's conclusion 
was based on copious notes from the motor vehicle accident 
which occurred prior to activation and only three notes in 
the military concerning the Humvee incident.  Also, the 
examiner noted that following the Humvee incident, there were 
no records of medical care until April 2000 and at that time, 
there was no mention of the Humvee accident.

At the August 2006 Travel Board hearing, the veteran once 
again testified that he believed that his current neck and 
back disability began during active duty training in July 
1996.  He acknowledged that the automobile accident in 1991 
occurred outside of his reserve duty.  

Analysis

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre- 
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131. 

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  38 C.F.R. § 3.303.  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or when 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and (d) 
(2006).  ACDUTRA is, inter alia, full-time duty in the Armed 
Forces performed by Reserves for training purposes.  38 
C.F.R. § 3.6(c)(1) (2006).

It follows that service connection may be granted for 
disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA, or from injury incurred 
or aggravated while performing INACDUTRA.  38 U.S.C.A. 
§§ 101(24), 106, 1131.  Presumptive periods, however, do not 
apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. 
App. 474, 477-78 (1991).  

In determining whether service connection is warranted for a 
disability alleged, VA is responsible for considering 
evidence both for and against the claim.  If the evidence, as 
a whole, supports the claim or is in relative equipoise 
(i.e., about evenly balanced), then the veteran prevails.  
Conversely, if the preponderance of the evidence is against 
the claim, then it must be denied.  See 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

In this case, the veteran is currently diagnosed as having a 
cervical spine strain and a right SI dysfunction.  The 
evidence confirms that the veteran was involved in a humvee 
accident in July 1996 while on ACDUTRA.  The evidence also 
shows that the veteran sustained injuries to his neck and 
back following automobile accidents in 1991 and 1993, outside 
of reserve duty.  The VA medical opinion dated in February 
2006 indicates that neither the cervical spine strain or 
right SI dysfunction originated from or were aggravated by 
the humvee accident.  The VA examiner's medical opinion was 
based on a review of the veteran's medical records both prior 
to and after the July 1996 accident.  There is no differing 
opinion of record.  Accordingly, the preponderance of the 
evidence is against the veteran's claim for service 
connection for a neck and back disability.
    
The Board considered the veteran's testimony and statements.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that a lay person is not competent to 
provide evidence as to matters requiring specialized medical 
knowledge, skill, expertise, training or education.  Layno v. 
Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  Therefore, these assertions of 
medical causation and etiology, absent corroboration by 
objective medical evidence and opinions, are of extremely 
limited probative value towards establishing a link between 
the veteran's ACTUDRA and his current neck and back 
disability.

Based upon the above, it is found that there is no competent 
medical evidence establishing that the veteran's neck and 
back disability was incurred in or aggravated during a period 
of ACDUTRA.  In reaching this decision, the "benefit of the 
doubt" doctrine has been considered; however, the record 
does not demonstrate an approximate balance of positive and 
negative evidence as to warrant the resolution of this matter 
on that basis.  38 C.F.R. § 3.102.  Accordingly, the claim 
for service connection for neck and back disability must be 
denied.

ORDER

Service connection for neck and back disability is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


